The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 08/27/2021.
4.	Claims 1-2, 5-8, 13-15, 21-32, and 34-35 are currently pending.
5.	Claims 8 and 13-15 have been withdrawn.
6.	Claims 1, 7, 21, 23-28, and 30-32 have been amended.
7.	Claims 3-4, 9-12, 16-20, and 33 have been cancelled.
8.	Claims 34-35 have been added.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 21-24, 31, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21:
	Claim 21 sets forth “a plurality of outer stanchions supporting the outer coil of each of the one or more conductors” and later sets forth “at least one of the outer stanchions does not support the outer coil of at least one of the one or more conductors”. This is contradictory. Moreover, the second limitation does NOT appear to be supported by the instant Specification. When the second limitation was originally introduced in the claim set of 5/28/2020, it set forth “at least one of the outer stanchions does not support the outer coil portion of …”. All of the outer stanchions clearly support the outer coil. Therefore, for purposes of prosecution on the merits, examiner is interpreting the second limitation to impart no additional structure. 
Regarding claims 22, 24, 31, and 35:
	Claims 22, 24, 31, and 35 are rejected at least based on their dependency from claim 21.
Regarding claim 23:
	Claim 23 sets forth “an eighth outer stanchion does not support the outer coil of the at least one of the one or more conductors”. However, claim 21, from which claim 23 depends, sets forth “a plurality of outer stanchions supporting the outer coil of each of the one or more conductors”. This is contradictory. Moreover, the second limitation does NOT appear to be supported by the instant Specification. When this limitation was portion. All of the outer stanchions clearly support the outer coil. Therefore, for purposes of prosecution on the merits, examiner is interpreting this claim to impart no additional structure. 

Claim Rejections - 35 USC § 103
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 2, 7, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 5,731,565) in view of Dhindsa (US 2013/0220975), Todorow (US 2014/0367046), and Kim (US 20070221622).
Regarding claim 1, Gates teaches an apparatus for processing a substrate (plasma generating device) [fig 6], comprising: one or more conductors (coil, 50) configured to be coupled to a remote field power generator (30), wherein each of the one or more conductors (50) comprises an inner coil (first inner coil segment, 52) serially coupled to an outer coil (second outer coil segment, 54) by a shunt (V – which reduces or shunts current), wherein the outer coil (54) is disposed in a first plane (see fig 3/6), wherein a first segment of the inner coil (outer segment of 52) comprising a first set of coil portions (portions of outer segment of 52) coplanar with an coupled to (see fig 3/6) the outer coil (54), each inner coil (52) has a second segment (inner segment of 52) serially coupled to the first segment (outer segment of 52), wherein the second segment (inner segment of 52) includes a second set of coil portions (portions of inner segment of 52) [fig 3, 6 & col 3-4, lines 53-14].
Gates does not specifically teach a shield member configured to couple to ground and disposed parallel with the first plane, the shield member comprising a plurality of members disposed between a central region of the shield member and an outer diameter of the shield member; the inner coil of the one or more conductors above the shield member; and the outer coil of the one or more conductors above the shield member.
Dhindsa teaches a shield member (106) configured to couple to ground (grounded) and disposed parallel with the first plane (see fig 1-2), the shield member (106) comprising a plurality of members (spoke portions) disposed between a central region of the shield member and an outer diameter of the shield member (see fig 2) [fig 1-2 & 0025-0026] the inner coil (120) of the one or more conductors (120/122) above 

    PNG
    media_image1.png
    518
    627
    media_image1.png
    Greyscale

Gates and Dhindsa are analogous art in the field of inductively coupled plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Gates with the shield member of Dhindsa in order to permit the magnetic field (B-field) to penetrate across but are sufficiently narrow in cross-section to block the electric field (E-field) in the azithmuthal direction, which facilitates inductive coupling [Dhindsa - 0026].  
Gates modified by Dhindsa does not teach a plurality of inner stanchions supporting the inner coil of each of the one or more conductors; and a plurality of outer stanchions supporting the outer coil of each of the one or more conductors.
Todorow teaches a plurality of inner stanchions (60 shown in annotated fig 3 below) supporting the inner coil of each of the one or more conductors (inner coil antenna, 70) [fig 2-3 & 0032-0033]; and a plurality of outer stanchions (65 shown in 

    PNG
    media_image2.png
    462
    690
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    453
    594
    media_image3.png
    Greyscale

Modified Gates and Todorow are analogous art in the field of inductively coupled plasma processing apparatuses. It would have been obvious to one of ordinary skill in 
Gates modified by Dhindsa and Todorow does not specifically teach the second segment configured in a vertical-helical arrangement, each of the second set of coil portions having a turn diameter that reduces as a distance increases in a direction away from the outer coil.
Kim teaches a segment configured in a vertical-helical arrangement (see annotated fig 7 below), each of the set of coil portions having a turn diameter that reduces as a distance increases in a direction away from the outer coil (see annotated fig 7 below).

    PNG
    media_image4.png
    223
    580
    media_image4.png
    Greyscale

Modified Gates and Kim are analogous art in the field of inductively coupled plasma processing apparatuses.  It would have been obvious to one of ordinary skill in 
Regarding claim 2, The apparatus of modified Gates also includes a conductive grounded plate (106) [Dhindsa - Paragraph 25] that corresponds to the instant claimed “shield member.”  The shield includes radial spoke portions disposed between radial slots (202, 204, and 206 of Figure 2) [Dhindsa - Paragraph 26].  The slots are formed through the conductive grounded plate 106 [Dhindsa - Paragraph 25]. The spoke portions and slot portions are illustrated in above annotated figure 2 of Dhindsa.  The spoke portions radiate from a center of the grounded plate. 
	Regarding claim 7, Gates teaches the first set of coil portions (portions of outer segment of 52) include multiple turns (see fig 3/6) [fig 3, 6 & col 3-4, lines 53-14].
Regarding claim 32, Modified Gates teaches each coil portion of the second set of coil portions is disposed in different vertical positions (see fig 3) [Todorow – fig 2-3 & 0033].
Regarding claim 34, Gates teaches the first segment (outer segment of 52) includes two or more coil portions (see fig 3) in the first set of coil portions (portions of outer segment of 52) [fig 3, 6 & col 3-4, lines 53-14].
14.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 5,731,565) in view of Dhindsa (US 2013/0220975), Todorow (US 2014/0367046), and Kim (US 20070221622) as applied to claim 1 above, and further in view of Drewery (US 2012/0273130). 
Regarding claim 5, modified Gates teaches the full limitations of claim 1, as discussed in the above 
Modified Gates does not teach the limitation wherein the one or more conductors comprise four conductors individually. 
Drewery teaches a plasma processing chamber having an internal faraday shield and an inner and outer coil [abstract].  Drewery teaches an embodiment where the outer coil (120 of Figure 1B) has an outer loop and an inner loop connected to different electrical nodes, and the inner coil (122 of Figure 1B) has an outer loop and an inner loop.  In total this results in 4 conductors [Paragraphs 52 and 52].  
Modified Gates and Drewery are analogous art in the field of inductively coupled plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner and outer coils of modified Gates to be the four conductor assembly of Drewery because Drewery teaches that the providing such tunable coil allows for flexibility in control of ion density profiles and the relationship between ion density and power [Drewery - 0055].  
15.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 5,731,565) in view of Dhindsa (US 2013/0220975), Todorow (US 2014/0367046), and Kim (US 20070221622) as applied to claim 1 above, and further in view of Davis (US 2002/0129903).  
Regarding claim 6, modified Gates teaches the limitations of claim 1.  
Modified Gates further teaches the conductive grounded plate (106) which corresponds to the instant claimed “shield member” has four segments that are coupled, 

    PNG
    media_image5.png
    518
    627
    media_image5.png
    Greyscale

	Davis teaches a variable efficiency faraday shield [0063] for a plasma reactor [abstract].  Davis teaches that the efficiency of a multiple segment Faraday shield 810 of Fig. 8 is made variable by permitting any or all of the shield segments 812, 814, 816, 818 to float, i.e. the four segments are separated by a gap, as seen in Fig. 8 [0063].  
Modified Gates and Davis are analogous art in the field of inductively coupled plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the faraday shield of modified Gates to have four sections separated by a gap, as taught by Davis, in order to enable choice of a myriad of possible shielding efficiencies [Davis - 0063].


16.	Claim 21-24, 31, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 5,731,565) in view of Dhindsa (US 2013/0220975) and Todorow (US 2014/0367046).
Regarding claim 21, Gates teaches an apparatus for processing a substrate (plasma generating device) [fig 6], comprising: one or more conductors (coil, 50) configured to couple a remote field power generator (30), wherein each of the one or more conductors (50) comprises an inner coil (first inner coil segment, 52) serially coupled to an outer coil (second outer coil segment, 54) by a shunt (V – which reduces or shunts current), wherein the outer coil (54) is disposed in a first plane (see fig 3/6), wherein a first segment of the inner coil (outer segment of 52) comprising a first set of coil portions (portions of outer segment of 52) comprises multiple turns (see fig 3), the first set of coil portions (portions of outer segment of 52) is coplanar with an coupled to (see fig 3/6) the outer coil (54) [fig 3, 6 & col 3-4, lines 53-14].
Gates does not specifically teach a shield member configured to couple to ground and disposed parallel with the first plane, the shield member comprising a plurality of members disposed between a central region of the shield member and an outer diameter of the shield member; the inner coil of the one or more conductors above the shield member; and the outer coil of the one or more conductors above the shield member.
Dhindsa teaches a shield member (106) configured to couple to ground (grounded) and disposed parallel with the first plane (see fig 1-2), the shield member (106) comprising a plurality of members (spoke portions) disposed between a central region of the shield member and an outer diameter of the shield member (see fig 2) [fig 

    PNG
    media_image1.png
    518
    627
    media_image1.png
    Greyscale

Gates and Dhindsa are analogous art in the field of inductively coupled plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Gates with the shield member of Dhindsa in order to permit the magnetic field (B-field) to penetrate across but are sufficiently narrow in cross-section to block the electric field (E-field) in the azithmuthal direction, which facilitates inductive coupling [Dhindsa - 0026].  
Gates modified by Dhindsa does not teach a plurality of inner stanchions supporting the inner coil of each of the one or more conductors; and a plurality of outer stanchions supporting the outer coil of each of the one or more conductors; and one or more free standing guides, each of the one or more free standing guides disposed 
Todorow teaches a plurality of inner stanchions (60 shown in annotated fig 3 below) supporting the inner coil of each of the one or more conductors (inner coil antenna, 70) [fig 2-3 & 0032-0033]; and a plurality of outer stanchions (65 shown in annotated fig 2 below) supporting the outer coil of each of the one or more conductors (outer coil antenna, 75) [fig 2 & 0032]; and one or more free standing guides (rectangular blocks depicted in fig 2), each of the one or more free standing guides (rectangular blocks depicted in fig 2) disposed between every other adjacent outer stanchion (65), wherein each of the one or more free standing guides (rectangular blocks depicted in fig 2) support the outer coil in the first plane (see fig 2) [fig 2 & 0032].


    PNG
    media_image2.png
    462
    690
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    453
    594
    media_image3.png
    Greyscale

Modified Gates and Todorow are analogous art in the field of inductively coupled plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of modified Gates with the inner and outer stanchions supporting the respective inner and outer coils, as in Todorow, to provide fixed support for the coils at a desired distance proximate a chamber lid so to allow for more effective plasma ignition at lower coil antenna assembly voltages. The ability to use lower plasma ignition voltages reduces sputtering of chamber components, which in turn contributes to increased device yield [Todorow – 0026].
Regarding claims 22-23, modified Gates teaches the limitations of claim 21.   Modified Gates further teaches that the plurality of inner stanchions include four inner stanchions, and the plurality of outer stanchions include eight outer stanchions.  There are four “inner stanchions”, as seen in the annotated Fig. 3 of Todorow used in the 
Regarding claim 24, modified Gates teaches the limitations of claim 22.  As shown in the below annotated Fig. 2 of Todorow, if all of “the one or more conductors” are defined as each individual coil winding (240) starting from the central ring (not given a reference number) to their end, each outer stanchion (65) supports four coil portions [0032].   It is noted that the definition of where the “outer coil” starts and where the “inner coil” is limited only by what one of ordinary skill in the art would reasonably define as “outer” or “inner.” Additionally, the language of claim 21 “each of the plurality of coils comprises an inner coil and an outer coil” is inclusive and does not exclude the presence of other coils and/or portions per MPEP 2113.03 I.  

    PNG
    media_image6.png
    455
    667
    media_image6.png
    Greyscale

Regarding claim 31, Gates teaches a diameter of the second segment (inner segment of 52) at an end (innermost end) farthest from the first segment (outer segment of 52) is less than (see coil shape depicted in fig 3) the diameter of the second segment (inner segment of 52) at an end closest to the first segment (outermost end) [fig 3, 6 & col 3-4, lines 53-14].
Regarding claim 35, Gates teaches the first segment (outer segment of 52) includes two or more coil portions (see fig 3) in the first set of coil portions (portions of outer segment of 52) [fig 3, 6 & col 3-4, lines 53-14].
17.	Claim 25-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 5,731,565) in view of Todorow (US 2014/0367046) and Kim (US 20070221622). 
Regarding claim 25, Gates teaches an apparatus for processing a substrate (plasma generating device) [fig 6], comprising: one or more conductors (coil, 50) configured to couple to a remote field power generator (30), each of the one or more conductors (50) comprises an inner coil (first inner coil segment, 52) serially coupled to an outer coil (second outer coil segment, 54) by a shunt (V – which reduces or shunts current), wherein the inner coil (52) comprises a first segment (outer portion of 52) serially coupled to a second segment (inner portion of 52), the first segment (outer portion of 52) configured in a first concentric planar arrangement in a first plane (see fig 3/6), the second segment (inner portion of 52) separated from the outer coil (54) by the first segment (outer portion of 52), wherein the outer coil (54) is disposed in the first plane coplanar with (see fig 3/6) the first segment of the inner coil (outer portion of 52), 
Gates does not teach a plurality of inner stanchions supporting the inner coil of each of the one or more conductors; and a plurality of outer stanchions supporting the outer coil of each of the one or more conductors.
Todorow teaches a plurality of inner stanchions (60 shown in annotated fig 3 below) supporting the inner coil of each of the one or more conductors (inner coil antenna, 70) [fig 2-3 & 0032-0033]; and a plurality of outer stanchions (65 shown in annotated fig 2 below) supporting the outer coil of each of the one or more conductors (outer coil antenna, 75) [fig 2 & 0032].

    PNG
    media_image2.png
    462
    690
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    453
    594
    media_image3.png
    Greyscale

Gates and Todorow are analogous art in the field of inductively coupled plasma processing apparatuses. It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of Gates with the inner and outer stanchions supporting the respective inner and outer coils, as in Todorow, to provide fixed support for the coils at a desired distance proximate a chamber lid so to allow for more effective plasma ignition at lower coil antenna assembly voltages. The ability to use lower plasma ignition voltages reduces sputtering of chamber components, which in turn contributes to increased device yield [Todorow – 0026].
Gates modified by Todorow does not specifically teach the second segment extending from the first segment below the first plane.
Kim teaches a second segment extending from the first segment below the first plane (see annotated fig 7 below).

    PNG
    media_image4.png
    223
    580
    media_image4.png
    Greyscale

Modified Gates and Kim are analogous art in the field of inductively coupled plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the inner coil of modified Gates to have the shape of Kim in order to affect a plasma density at the edge of the wafer to be less than the plasma density at the center part of the wafer [Kim - 0043].
Regarding claim 26, modified Gates teaches the limitations of claim 25.  
Specifically, Todorow teaches one or more free standing guides.  The free-standing guides (which appear as brackets 60 in Fig. 3, and are shown in Fig. 2 but not given a reference number) of Todorow are shown in below annotated Fig. 2 of Todorow [0025].  There are four free standing guides shown in Todorow, and one free standing guide is disposed in every other gap between adjacent stanchions.  This configuration of free-standing guides is substantially structurally analogous to the configuration of Fig. 2 of the instant application.  The free standing guides of Todorow lie on a circumferential path, as can be seen in annotated Fig. 2. Each of the one or more free-standing guides (which appear as brackets 60 in Fig. 3, and are shown in Fig. 2 but not given a reference number) support the outer coil in the first plane (see fig 2).

    PNG
    media_image7.png
    543
    739
    media_image7.png
    Greyscale

Regarding claim 30, modified Gates teaches the limitations of claim 25.  
Specifically, Kim teaches a second segment configured in a vertical-helical arrangement (see annotated fig 7 above).
18.	Claims 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gates (US 5,731,565) in view of Todorow (US 2014/0367046) and Kim (US 20070221622) as applied to claim 25 above, and further in view of Holland (US 6462481).
Regarding claim 27, modified Todorow teaches the limitations of claim 26.  
Modified Gates teaches each of first and second members (402, 406) are coupled by a threaded fastener (set screw and nut 404) [Todorow – fig 4 & 0036].

Holland teaches each free standing guide comprises an upper member and a lower member (see annotated fig 17 below).

    PNG
    media_image8.png
    613
    960
    media_image8.png
    Greyscale

Modified Gates and Holland are analogous art in the field of inductively coupled plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the free standing guides to be composed of an upper and lower member, because doing so would simply be making the free standing guide separable. It has been held that making a formerly integral structure separable involves only routine skill in the art [MPEP 2144.04]. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a threaded fastener 
Regarding claims 28-29, modified Gates teaches the limitations of claim 26.  
Modified Gates does not specifically teach each free standing guide comprises an upper member and a lower member, and wherein each upper member comprises one or more upper recesses extending inwardly, each recess receiving an individual outer coil therein; and wherein each lower member comprises one or more lower recesses.
Holland teaches each free standing guide comprises an upper member and a lower member (see annotated fig 17 below).
Furthermore, from a close inspection of the diagram of Holland (below is a zoomed in portion of Fig. 17 of Holland), one of ordinary skill in the art would appreciate that both members supporting the coils appear to be formed so as to conform to the coils to support them.  While in the below annotated diagram two different coil holding portions are shown, examiner notes that because of the perspective of the drawing there are coil holding portions where the first and second members are clearly shown.  Because all of these sections appear to be identical, as would be appreciated by one of ordinary skill in the art.  

    PNG
    media_image9.png
    234
    525
    media_image9.png
    Greyscale

Magnified, Annotated Fig. 17 of Holland
Modified Gates and Holland are analogous art in the field of inductively coupled plasma processing apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the free standing guides to be composed of an upper and lower member, because doing so would simply be making the free standing guide separable. It has been held that making a formerly integral structure separable involves only routine skill in the art [MPEP 2144.04]. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of modified Gates to have modified both of the members that comprise the free-standing guide (see above annotated Fig. 2 of Todorow) to conform to the coils, as taught by Holland.  One of ordinary skill in the art would be motivated to make this combination because doing so would be a combination of prior art elements according to known methods to yield predictable results [MPEP 2143 I A].  One of ordinary skill in the art could have modified the free-standing guides of modified Gates to have the specific form of the coil supports of Holland, and these modified elements would predictably function as a coil support.
.  

Response to Arguments
19.	Applicant’s arguments, see Remarks, filed 08/27/2021, with respect to the rejection of claim(s) 1-2, 5-7, 21-24, and 31-33 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 1-2, 5-7, 21-24, and 31-33 under 35 USC 112(b) has been withdrawn in view of the amendments to claims 1, 21, and 32, and the cancellation of claim 33. 
20.	Applicant’s arguments, see Remarks, filed 08/27/2021, with respect to the rejection of claim(s) 1-2, 5-7, and 21-33 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that Todorow does not tie enhanced positioning of the plasma to stanchions and there is no evidence that such is superior to the two individual coils of Dhindsa. Thus, the rationale to combine is not supported.
	In response, examiner disagrees. Examiner has more clearly set forth the motivation in the body of the rejection above. As set forth above, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the apparatus of modified Gates with the inner and outer stanchions supporting the respective inner and outer coils, as in Todorow, to provide fixed support for the coils at a 
	Applicant argues that modifying Dhindsa with vertical coils of Todorow would make ignition more difficult.
	In response, it is noted that no such modification was set forth. The coil configuration was NOT modified with the coil configuration of Todorow. An apparatus with a horizontal coil configuration was merely modified to further include stanchions to support said configuration for the reasons set forth above. 
	Applicant argues that there is no motivation provided in Kim that unitary coils can be split or adapted to a two coil system.
In response, it is noted that no such modification was set forth. Kim was not modified to be split. Instead the coil system of modified Gates was modified to have the shape of Kim in order to affect a plasma density at the edge of the wafer to be less than the plasma density at the center part of the wafer [Kim - 0043]. Moreover, Gates and Kim are both drawn to multiple concentric windings. All windings are electrically connected in series. The difference between the “two coil system” of Gates and “unitary coil system” of Kim is in name only.
Gates (US 5,731,565) remedy anything lacking in the combination of references as applied above to the amended claims.

Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718